[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-16274                    JULY 19, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                        ________________________

                  D. C. Docket No. 05-00130-CR-T-26-EAJ

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

JOHN MADDOX,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (July 19, 2006)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     John Lee Maddox appeals the 84-month prison sentence the district court
imposed following his plea of guilty to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g). Maddox contends that the sentence is

unreasonable because it is greater than necessary to achieve the purposes of

sentencing set out in 18 U.S.C. § 3553(a). He suggests that a prison sentence

within the Guidelines sentence range of 51 to 63 months, which he believes the

court should have adopted, would be reasonable, especially in light of these facts:

(1) although his possession of the firearm was illegal, he needed the gun to protect

himself; (2) as the presentence investigation report indicates, he endured physical

and emotional abuse as a child which resulted in his running away at age 15 – the

age when his problems with drugs commenced.

      In determining whether a sentence is unreasonable, we are mindful that

“[a]fter the district court has accurately calculated the Guideline range, it may

impose a more severe or more lenient sentence” than the sentence prescribed by

that range. United States v. Winingear, 422 F.3d 1241, 1244-1245 (11th Cir. 2005)

(internal quotations omitted). The district court is guided by the factors set forth in

§ 3553(a). Id. at 1246. These factors include the available sentences, applicable

guideline range, nature and circumstances of the offense, and the need for the

sentence to reflect the seriousness of the offense, promote respect for the law, and

provide just punishment for the offense and needed medical care. 18 U.S.C. §



                                           2
3553(a).

      We conclude that the challenged sentence is not unreasonable. The sentence

is within the applicable Guidelines range of 77 to 96 months imprisonment, is less

than the maximum prescribed by statute, and takes into consideration, among other

things, Maddox’s criminal history and characteristics, and the need for the sentence

to provide adequate deterrence and protect the public.

      AFFIRMED.




                                         3